UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2803



JEROME E. HEINEMANN; PATRICIA A. HEINEMANN,

                                          Plaintiffs - Appellants,

          versus


JIM WALTER HOMES, INCORPORATED, a Florida cor-
poration; MID-STATE TRUST IV, a Delaware busi-
ness trust; SAMUEL A. ST. CLAIR, Individual
and official capacity; WILLIAM D. LEVINE,
Individual and official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-98-34-2)


Submitted:   February 23, 1999             Decided:   March 4, 1999


Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome E. Heinemann, Patricia A. Heinemann, Appellants Pro Se.
William David Levine, ST CLAIR & LEVINE, Huntington, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court’s denial of their motion

to proceed with discovery prior to its decision on summary judgment

and the court’s grant of summary judgment in favor of Appellees.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   Heinemann v. Jim Walter Homes, Inc., No.

CA-98-34-2 (N.D.W. Va. Nov. 13, 1998).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2